EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Gray on 24 February 2022.
The application has been amended as follows: 
In the Specification:
Page 5, in paragraph [0033], last line therein, --, where like features are denoted by the same reference numbers throughout the detail description of the embodiments-- has been inserted after “drawings”.
In replacement paragraph [0041], 11th line therein, “(FIG. 4)” has been deleted.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A liquid crystal phase shifting device including protrusions formed therein, a manufacturing method thereof, and a phase shifter matrix formed by the phase shifting devices--.
Claims 1-11, 13-18; 21; 23, 24 are allowable over the prior art of record.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee